Citation Nr: 1543478	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-00 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Richard L. Frankel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he served as a chaplain's assistant in San Diego during service, and that the traumatic events he experienced during that time have caused PTSD or some other psychiatric disorder.  His post-service VA treatment records include reports of nightmares he described as relating to in-service events, and the psychiatric diagnoses of record include a diagnosis of adjustment disorder with a note that PTSD should be ruled out.  In view of the foregoing evidence of record, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, although the Veteran has described the duties he alleges he performed and the traumatic experiences he had while serving as a chaplain's assistant, he has not provided sufficient information regarding the approximate dates and locations of any of the described events such that an inquiry could be submitted to the U.S. Army Joint Services Records Research Center (JSRRC) for verification.  On remand, the Veteran should be given another opportunity to provide additional details, including approximate dates within a two-month time frame, of any of his alleged traumatic experiences as a chaplain's assistant.

Updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim from July 2011 to the present.  If any requested records are unavailable, the Veteran and his attorney should be notified of such.

2.  Ask the Veteran to provide the locations and dates, within a two-month time frame, of any incidents during service that he alleges are stressors, to include his interactions with a service member who had been   stabbed in the back with a pitchfork in Vietnam, and his interactions with service members in the brig.  If sufficient information is provided, attempt to verify through official channels the incidents reported by the Veteran.  All responses received should be documented in the claims file, and the Veteran and his attorney notified of any negative response.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.  Following a review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a)	Please provide diagnoses for any psychiatric disorders identified.

(b)	For any psychiatric disorder diagnosed during the course of the claim (other than a personality disorder), is it at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service?  In rendering the opinion with regard to all diagnoses, the examiner should consider any verified in-service stressors identified by the AOJ.

The examiner should explain the medical basis for any conclusions reached.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




